Proceeding pursuant to CPLR article 78 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department pursuant to Labor Law § 220 [8]) to vacate a determination of respondent.
Now, upon reading and filing the stipulation of withdrawal and discontinuance of appeal signed by the attorneys for the parties on December 28, 2011,
It is hereby ordered that said proceeding is unanimously *1229dismissed without costs upon stipulation. Present — Scudder, PJ., Smith, Peradotto, Garni and Sconiers, JJ.